               Case 2:17-cv-00822-DLR Document 176 Filed 07/12/19 Page 1 of 1



                                     DISTRICT JUDGE'S CIVIL MINUTES
                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: Douglas L. Rayes                              Date: July 12, 2019
 Case Number: CV-17-00822-PHX-DLR
 Adams v. Arizona Senate

 APPEARANCES: Plaintiff(s) Counsel                                 Defendant(s) Counsel
              Talonya Adams – pro se                               Michael D. Moberly


 JURY TRIAL (Day 4):

8:51 a.m. Reconvene. Plaintiff present. Counsel for defendant present with client representative Wendy
Baldo. Jury not present. Discussion regarding jury instructions, verdict form, and stipulated facts. Parties
have no objections, additions, or corrections to the jury instructions. Parties have no objection to the
verdict form. 8:57 a.m. Recess.

9:32 a.m. Reconvene. Parties present. 9:35 a.m. Jury enters. Stipulated facts read to the jury. Plaintiff’s
rebuttal case: Barbara McGuire sworn and examined. Exhibits 38, 39, and 40 admitted. Witness
excused. Final instructions read to the jury. 10:14 a.m. Jury excused for break. Recess.

10:20 a.m. Reconvene. Parties present. 10:21 a.m. Jury enters. Closing arguments presented. Verdict
form reviewed for the jury. Bailiff sworn. 11:11 a.m. Jury excused to commence deliberations. Court
remains in session. Neither party objects to the instructions as read to the jury. 11:13 a.m. Recess.

2:57 p.m. Reconvene. Parties present. 2:58 p.m. Jury enters. The Court is advised a unanimous verdict
has been reached. Verdict in favor of plaintiff is read and recorded. 3:03 p.m. Jury is released from the
admonition and excused. Court remains in session. Evidentiary Hearing on the remaining damages at
issue is set for August 14, 2019, at 9:00 a.m.

3:06 p.m. Court is adjourned.

LATER: The Court rules on the remaining pending Motions in Limine as follows: Defendant’s Motion
in Limine regarding Untimely Disclosed Documents (Doc. 133) is DENIED as moot based on the Court’s
ruling on evidence as entered at trial. Plaintiff’s Motion in Limine #1 (Doc. 134) is DENIED as moot.
Plaintiff’s Motion in Limine #3 (Doc. 136) is DENIED as moot.


 Deputy Clerk: Michele Morgan                                                        JT: 1 hrs, 50 min
 Court Reporter: Jennifer Pancratz
                                                                                     Start: 8:51 AM
                                                                                     Stop: 3:06 PM
